     Case: 1:18-cr-00035 Document #: 311 Filed: 09/08/20 Page 1 of 5 PageID #:4551




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                            )
UNITED STATES OF AMERICA                                    )
                                                            )
               v.                                           )      No. 18 Cr. 35 (Tharp, J.)
                                                            )
JAMES VORLEY and CEDRIC CHANU,                              )
                                                            )
                              Defendants.                   )
                                                            )


    DEFENDANTS’ SUPPLEMENTAL OPPOSITION TO GOVERNMENT’S SANTIAGO
          PROFFER CONCERNING STATEMENTS “IN FURTHERANCE”

        The government has still failed to establish how certain statements contained in electronic

chat communications were “in furtherance” of the alleged conspiracy, despite the Court giving

them a second chance. Defendants’ rely primarily on their initial Santiago Proffer Response,

which includes a chart addressing why the statements the government seeks to admit are not in

furtherance of the alleged conspiracy. See Dkt. 268, Santiago Response. This supplemental

response addresses chats involving the defendants and other named individuals which clearly are

not in furtherance of the alleged conspiracy.1

        The government has conceded that a number of chats it originally identified should not be

permitted as coconspirator statements under Federal Rule of Evidence 801(d)(2)(E). These chats

include those dated November 18, 2010 (Chat 11), July 21, 2011 (Chat 16), March 24, 2011 (Chat

15), and August 24, 2011 (Chat 21). Dkt. 297 at 19-21, 24. At the pre-trial status conference the



1
  This opposition does not address the chats in the government’s initial Santiago Proffer dated
December 16, 2009 (Chat 7), February 2, 2011 (Chat 12), February 8, 2011 (Chat 13) and
December 20, 2012 (Chat 24), as the government’s supplemental proffer notes that no longer plan
to introduce these chats. See Dkt. 297, Supp. Proffer, at 15, 19, 25.

                                                 1
   Case: 1:18-cr-00035 Document #: 311 Filed: 09/08/20 Page 2 of 5 PageID #:4552




government also conceded that the June 26, 2007 (Chat 1) chat should not come in as a

coconspirator statement. 9/4/20, Hr’g Tr. 40: 20-24.

       The chat dated January 29, 2009 between Teng Kong Ong and Cedric Chanu (Chat 3) is

also not admissible as a conspirator statement. The government states that this chat is an example

of Chanu spoofing to help Ong. Dkt. 297 at 11. As noted by the government, in the chat Ong

writes, “you flashing bids to help me get done?” and Chanu responds, “yep.” Id. Ong then replies,

“nice.” Id. Chanu later says, “just to trigger the algorithm.” Id. During the pre-trial conference,

the government asserted that Ong’s statement “would be admissible for context because Chanu

adopts it by saying ‘yep,’” just before Chanu states “just to trigger the algorithm.” 9 /4/20, Hr’g

Tr. 44: 20-23. Ong’s statement is not admissible in furtherance of the conspiracy because the

government has not established that he was a party to an agreement to engage in wire fraud as

alleged here. United States v. Quiroz, 874 F.3d 562, 570 (7th Cir. 2017) (noting that a statement

can only be admitted as a statement of a co-conspirator and if the defendant and declarant were

involved in the conspiracy).

       Similarly, the chat dated November 16, 2010 (Chat 10) involving Chanu, Ronan Donohoe,

Luigi Gentile, and Daniel Swasbrook is not admissible for the same reasons The chat relates to

Swasbrook mistakenly buying 74,000 ounces of gold instead of 7,400 and Chanu trading to help

the bank get out of the unwanted position. Dkt. 297 at 17-18. The full text of the chat reveals that

Swasbrook’s mistake would have been booked to the FX desk, because he was an FX trader, and

would not have been connected to the PnL of the precious metals desk. Dkt. 268 at 7, 23. The

government asserts that Chanu’s statements are admissible as coconspirator statements and that

the statements of Gentile and Swasbrook should come in for context, (Dkt. 199 at 37), including

to “convey the urgency with which Mr. Chanu” sold (9/4/20, Hr’g Tr. 47: 4-7). The government



                                                 2
   Case: 1:18-cr-00035 Document #: 311 Filed: 09/08/20 Page 3 of 5 PageID #:4553




has not established that Swasbrook, an FX trader, was part of the conspiracy and has conceded that

Gentile is not part of the conspiracy. See id. at 47: 8-14. Thus, the statements contained in this

chat are inadmissible as coconspirator statements.

       The government states that it expects David Liew to testify that (1) Adam Farthing

“encouraged him to spoof and learn from [James] Vorley and Chanu” and that (2) Farthing

“advised him that his profitability would impact his bonus.” Dkt. 297 at 25. This testimony will

not establish Farthing’s participation in the alleged conspiracy. Liew has told the government that

the traders at Deutsche Bank did not use the term spoofing; that Farthing encouraged him to learn

from Vorley and Chanu; and that his bonus could be impacted by profitability. Farthing’s alleged

conversations with Liew did not establish his participation in the conspiracy.

       These statements are grounded in Liew’s subjective memory, and there is evidence to the

contrary, and do not establish Farthing’s participation in the alleged conspiracy. While Liew’s

alleged conversations with Farthing may be admissible for Liew’s state of mind, they are not

admissible for the truth as co-conspirator statements.

                                         CONCLUSION

       For the foregoing reasons, and those identified in Dkt. 268, the government’s motion for

preliminary admission of co-conspirator statements should be denied.

Dated: September 8, 2020                             Respectfully submitted,

/s/ Roger A. Burlingame                              /s/ Michael G. McGovern
                                                     Michael G. McGovern (pro hac vice)
Roger A. Burlingame                                  Helen Gugel (pro hac vice)
Matthew L. Mazur (pro hac vice)                      Megan A. McEntee (pro hac vice)
Lauren A. Bowman (pro hac vice)                      Ropes & Gray LLP
Dechert LLP                                          1211 Avenue of the Americas
160 Queen Victoria Street                            New York, NY 10036
London EC4V 4QQ                                      Telephone: (212) 596-9000
United Kingdom                                       Michael.McGovern@ropesgray.com
Phone: +44 20 7184 7000                              Helen.Gugel@ropesgray.com
Roger.Burlingame@dechert.com                         Megan.McEntee@ropesgray.com
                                                 3
   Case: 1:18-cr-00035 Document #: 311 Filed: 09/08/20 Page 4 of 5 PageID #:4554




Matthew.Mazur@dechert.com
Lauren.Bowman@dechert.com                   Aaron M. Katz (pro hac vice)
                                            Katherine M. McDonald (pro hac vice)
Christopher Burrichter                      Ropes & Gray LLP
Dechert LLP                                 800 Boylston Street
35 West Wacker Drive, Suite 3400            Boston, MA 02199
Chicago IL 60601                            Telephone: (617) 951-7000
Telephone: (312) 646-5800                   Aaron.Katz@ropesgray.com
Christopher.Burrichter@dechert.com          Katherine.McDonald@ropesgray.com

Attorneys for James Vorley                  Laura G. Hoey
                                            Ropes & Gray LLP
                                            191 North Wacker Drive
                                            Chicago, IL 60606
                                            Telephone: (312) 845-1318
                                            Laura.Hoey@ropesgray.com

                                            Attorneys for Cedric Chanu




                                        4
   Case: 1:18-cr-00035 Document #: 311 Filed: 09/08/20 Page 5 of 5 PageID #:4555




                                  CERTIFICATE OF SERVICE

        I, Roger A. Burlingame, hereby certify that on September 8, 2020 the foregoing was filed

via the Court’s CM/ECF system, which will automatically serve and send notification of such

filing to all registered attorneys of record.

                                                           /s/ Roger A. Burlingame
                                                           Roger A. Burlingame




                                                5
